Citation Nr: 1513319	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  07-38 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for right knee ligament laxity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee ligament laxity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to May 1977.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2006 rating decision of the VA Regional Office (RO) in Oakland, California that denied entitlement to evaluations in excess of 10 percent for right and left knee ligament laxity.

The Veteran was afforded a Travel Board hearing in July 2010 before the undersigned sitting at Oakland, California.  The transcript is of record.  The Board remanded the case for further development in September 2010.  In May 2013, the Board denied entitlement to evaluations in excess of 10 percent for right and left knee ligamentous laxity.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2013 Joint Motion for Remand, the Court vacated the Board's May 2013 decision and remanded the matter for readjudication consistent with its December 2013 Order.

The case was remanded for further development by Board decision in August 2014.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the instant case, the Veteran was afforded a personal hearing in July 2010 and testified that he received treatment for his knee disabilities through VA exclusively.  In its August 2014 remand, the Board observed that the most recent VA records dated through November 2010, and that VA records dating from December 2010 through the present needed to be retrieved and associated with the claims folder.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  The record reflects, however, that although additional VA outpatient records were added to the claims folder in September 2014, these are merely duplicates of records dating through November 2010 already on file.  There is no document in the claims folder as to why the RO was unable to secure any additional VA outpatient records per the remand request.  If no additional VA medical records are available for the period since November 2010, the VA health care facility should state so in writing.  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Stegall.

In September 2014 VA requested that the Veteran submit the names, addresses, approximate dates of treatment and phone numbers for any private providers he has seen for treatment of his knee disorders since 2006, including Kaiser Permanente.  The appellant has not responded to date.  The Veteran is advised that it is in his best interest to provide VA additional information and/or authorization to retrieve clinical records from all providers who have treated him for bilateral knee disability since those dates.  The "duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet.App. 190, 193 (1991), and if the appellant wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence to decide a claim.  Id.  As such, the Veteran will be given another opportunity to provide information pertaining to any private and or VA provider he has seen for his knees since 2006 and November 2010, respectively.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide written authorization with the names and addresses of any and all health care providers to include any VA or private provider who has treated him for laxity in either knee at any time since 2006.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers, to include all pertinent records from Kaiser Permanente since April 2006, and all pertinent records from any identified VA health care facility since November 2010.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  All VA facilities contacted must state definitively in writing if there are no additional pertinent records available.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After taking any additional development deemed appropriate, to include conducting a current VA examination if warranted, and securing additional records identified by the appellant, readjudicate the Veteran's claims, to include whether referral is warranted on an extraschedular basis.  If a benefit is not granted, issue the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




